Title: To John Adams from James Wilkinson, 18 February 1799
From: Wilkinson, James
To: Adams, John




Sir
Head Quarters Western Army Loftus Heights on the Mississippi Feby. 18th 1799

Ensign Peyton of the 1st. Regiment: will have the Honor to present this to you; ill Health obliges Him to retire from this Climate, more dangerous to us, than the swords of our neighbours.—
A desire to be made known to you Sir, as natural as it is commendable, imboldons me to indulge Mr. Peytons request. By the medium of this note, and the assurance, that this Young officer is valuable in his Grade, & bids fair to become an Ornament to His profission.—With great veneration and respect, I have the Honor to be your grateful & faithful Soldier & Servant

Ja: Wilkinson